Citation Nr: 0800276	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  04-38 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.	Entitlement to service connection for in-service 
aggravation of a pre-existing back disorder, to include 
juvenile epiphysitis and a pre-service back injury.

2.	Entitlement to service connection for a disorder 
manifested by breathing problems or a lung disorder.  


REPRESENTATION

Appellant represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel




INTRODUCTION

The veteran served on active duty for training from April 
1962 to September 1962.

This matter is before the Board of Veterans' Appeals (Board) 
from two decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  In the first 
decision, issued in January 2003, the RO declined to reopen 
the veteran's service connection claim for aggravation of a 
pre-existing back disorder.  It issued a notice of the 
decision in February 2003, and the veteran timely filed 
Notice of Disagreement (NOD) in January 2004.  Thereafter, in 
its September 2004 Statement of the Case (SOC), the RO 
reopened this claim, but denied entitlement on the merits.  
In October 2004 the veteran timely filed a substantive 
appeal, and in April 2007 the RO provided a Supplemental 
Statement of the Case (SSOC).  

In the second, January 2005 decision, the RO denied service 
connection for breathing problems or a lung disorder.  The RO 
issued a notice of the decision in January 2005, and the 
veteran timely filed an NOD in December 2005.  Subsequently, 
in June 2006 the RO provided an SOC, and thereafter, in July 
2006, the veteran timely filed a substantive appeal.  The RO 
supplied a SSOC in April 2007.

The veteran did not request a hearing on these matters.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
addressed in this decision; of the information VA failed to 
provide in a timely fashion, any resulting prejudice has been 
rebutted.

2.  The RO denied the veteran's claim for service connection 
for a back disability in a May 1981 decision, but the record 
reflects that the RO failed to provide a notice of this 
decision and did not apprise the veteran of his appellate 
rights; therefore that decision never became final.

3.  The veteran had a back disorder prior to his entry to 
service as a result of juvenile epiphysitis and an automobile 
accident in 1958; he injured his back during a fall while on 
active duty in August 1962

4.  The preponderance of the medical evidence, to include 
multiple competent opinions, show that the veteran's pre-
existing back disability was chronically worsened during 
active service.

5.  The veteran's service medical records (SMRs) bear no 
indication of any complaints of, treatment for, or diagnosis 
of a breathing problem or lung disorder, and the medical 
evidence of record is silent as to such complaints until many 
decades post-service; the veteran currently has no diagnosed 
disability manifested by a breathing problem or lung disease.


CONCLUSIONS OF LAW

1.  The May 1981 RO decision that denied the veteran's 
service connection claim for a back disorder, to include 
aggravation of a pre-existing juvenile epiphysitis and a 
prior back injury, is not final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 20.1103 (2007).

2.  Service connection for aggravation of pre-existing back 
disorder, to include juvenile epiphysitis, is warranted.  
38 U.S.C.A. §§ 1153, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.304, 3.306 (2007).    

3.  Service connection for a disorder manifested by 
breathing problems or lung disease is not warranted.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of the claims.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with a 
claim.  

In the instant case, the Board has rendered a decision in 
favor of the veteran, finding that service connection for 
aggravation of pre-existing back disorder is warranted, and 
therefore, a further discussion of the VCAA duties with 
respect to this claim is unnecessary at this time.  

Because the Board has issued an unfavorable decision with 
respect to the veteran's other service connection claim for a 
breathing or lung disorder, however, the Board will address 
the VCAA notification with respect to this claim.

a. Duty to Notify
VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the October 
2004 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. 
Cir. 2007) (outlining VCAA notice requirements); Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (same).  

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The October 2004 letter from the RO satisfies these mandates.  
It informed the veteran about the type of evidence needed to 
support his claim, namely, proof of: (a) an injury in 
military service or disease that began in or was made worse 
during military service, or an event in service causing 
injury or disease; (b) a current physical or mental 
disability; and (c) a relationship between the current 
disability and an injury, disease or event in service.  This 
correspondence clearly disclosed VA's duty to obtain certain 
evidence for the veteran, such as medical records, employment 
records and records held by any Federal agency, provided the 
veteran gave consent and supplied enough information to 
enable their attainment.  It made clear that although VA 
could assist the veteran in obtaining these records, he 
carried the ultimate burden of ensuring that VA received all 
such records.  This letter additionally apprised the veteran 
that VA would schedule a medical examination or obtain a 
medical opinion for him if the RO determined such to be 
necessary to make a decision on the claim.  It also 
specifically asked the veteran to provide VA with any other 
supporting evidence or information in his possession.  The 
Board thus finds that the veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

With respect to the Dingess requirements, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claim in the October 2004 
letter, and thereafter was provided with notice of the type 
of evidence necessary to establish a rating or effective date 
for the rating in a March 2006 letter.  

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide most of such notice to the veteran prior to 
the January 2005 RO decision that is the subject of this 
appeal in its October 2004 letter.  With respect to notice of 
the two Dingess elements relating to effective dates and 
disability ratings, however, the RO did not supply such 
notice in a timely fashion.  Where such a timing error 
occurred, the Board must presume that the error was 
prejudicial, and VA bears the burden of rebutting said 
presumption.  Sanders, 487 F.3d at 886, 889 (recognizing that 
"VCAA notice errors are reviewed under a prejudicial error 
rule" and holding that "all VCAA notice errors are presumed 
prejudicial and . . . VA has the burden of rebutting this 
presumption"); see also Mayfield v. Nicholson, 19 Vet. App. 
103, 111-16 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that once 
an error is identified by the Veterans Court (Court of 
Appeals for Veterans Claims), the burden shifts to VA to 
demonstrate that the error was not prejudicial.  The Federal 
Circuit reversed the Court of Appeals for Veterans Claims' 
holding that an appellant before the Court has the initial 
burden of demonstrating prejudice due to VA error involving: 
(1) providing notice of the parties' respective obligations 
to obtain the information and evidence necessary to 
substantiate the claim: (2) requesting that the claimant 
provide ant pertinent evidence in the claimant's possession; 
and (3) failing to provide notice before a decision on the 
claim by the agency of original jurisdiction.  (Emphasis 
added.)  See also Simmons v. Nicholson, 487 F.3d 892 (2007).

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, 
supra, at 116; accord Sanders, supra, at 891 ("this opinion 
does not . . . change the rule that reversal requires the 
essential fairness of the adjudication to have been 
affected").  That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Mayfield, supra; 
accord Sanders, supra.  "[A]n error is not prejudicial when 
[it] did not affect 'the essential fairness of the 
[adjudication],'" see Mayfield, supra, at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, supra, at 889; 
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128. 

In the instant case the Board determines that the presumption 
of prejudice has been rebutted.  The RO cured the defect in 
timing by providing notice of the two Dingess elements in 
March 2006 together with readjudication of the claim, as 
demonstrated by the April 2007 SSOC.  Prickett v. Nicholson, 
20 Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The veteran thus was not prejudiced 
by any defect in timing, as "the purpose behind the notice 
has been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, 19 Vet. App. at 
128.       
   
b. Duty to Assist
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but it did not solicit a 
medical opinion for the purposes of deciding his claim, 
apparently because the RO did not deem such an opinion or 
examination to be "necessary" to render its decision on the 
claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these 4 elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra; 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).    

The Board determines that a VA examination was not 
"necessary" for adjudication of the veteran's service 
connection claim for breathing difficulties or a lung 
disorder.  As discussed in greater detail below, the 
veteran's SMRs are negative of any complaints of, treatment 
for, or diagnosis of a breathing problem or lung disorder, 
and he currently has no diagnosis of any such disorder, to 
include any asbestos-related disease.  Recent examinations, 
to include chest X-rays and pulmonary function studies, have 
ruled out a current diagnosis of a lung disease or a 
disability manifested by a breathing problem.  In the absence 
of such supportive evidence demonstrating the existence of a 
current breathing or lung disorder, and with the medical 
evidence of record, which the Board determines is sufficient 
to resolve this appeal, VA has no further duty to provide an 
examination or opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  

The Board finds that the VA fulfilled its VCAA duties to 
notify and to assist the veteran, and thus, no additional 
assistance or notification was required.  The veteran has 
suffered no prejudice that would warrant a remand, and his 
procedural rights have not been abridged.  See Bernard, 4 
Vet. App. at 392-94.


II. Notice of Appellate Rights & Finality of RO Decisions 

At the time the veteran filed his initial service connection 
claim for aggravation of a pre-existing back disability in 
September 1980, 38 C.F.R. § 19.109, governing notice of a 
claimant's right to appeal, provided that "[t]he claimant 
and his representative, if any, will be informed of the right 
to initiate an appeal by the filing of a notice of 
disagreement in writing, and the time limit within which such 
notice must be filed.  This information will be included in 
each notification of a determination of entitlement or 
nonentitlement to [VA] benefits by the agency of original 
jurisdiction."  38 C.F.R. § 19.109 (1980).  At the same 
time, however, 38 C.F.R. § 19.110 (1980) stated that 
"[w]hile it is contemplated that the agency of original 
jurisdiction will give proper notice of the right to appeal 
and the time limit, failure to notify the claimant of his 
right to such appellate review or of the time limit 
applicable to a notice of disagreement or substantive appeal 
will not extend the applicable period for taking this 
action."  38 C.F.R. § 19.110 (1980).  

In February 1983 VA promulgated substantive changes of these 
regulations, providing an effective date for the changes of 
January 1, 1980.  See 48 Fed. Reg. 6961 (Feb. 17, 1983).  
Specifically, VA noted the "apparent inconsistency between 
Rules 14 [formerly 38 C.F.R. § 19.109] and 15 [formerly 38 
C.F.R. § 19.110]."  48 Fed. Reg. at 6963; accord Parham v. 
West, 13 Vet. App. 59, 59-60 (1999) (noting, without 
resolving, the apparent incongruity of these two sections in 
reference to a 1974 RO decision).  VA determined that "[i]n 
view of the agency's self-imposed notification rule, [38 
C.F.R. § 19.110] is being deleted to avoid any ambiguity."  
48 Fed. Reg. 6963; see Woods v. Gober, 14 Vet. App. 214, 219 
(2000) (holding that "the RO had a regulatory duty to inform 
the veteran of his right to appeal the . . . RO decision").

In view of the foregoing, the Board determines that after the 
veteran submitted his September 1980 service connection claim 
relating to a back disability and it was denied by the RO in 
a May 1981 decision, VA had a regulatory duty to notify him 
not only of the RO's decision, but also of his appellate 
rights.  The record reflects that the RO never provided such 
notice.  Accordingly, the Board must determine how this lack 
of notice has affected this claim.

As a general matter, Courts and other adjudicators will 
presume that public officers have properly discharged their 
official duties, to include proper mailing of notification of 
decisions.   Jennings v. Mansfield, -- F.3d --, 2007 WL 
4107473, *4; Butler v. Principi, 244 F.3d 1337, 1340 (2001); 
Clarke v. Nicholson, 21 Vet. App. 130, 133 (2007) (discussing 
presumption of regularity); Ashley v. Derwinski, 2 Vet. App. 
62, 64 (1992); accord United States v. Chemical Foundation, 
272 U.S. 1, 14-15 (1926).  Such a "presumption of 
regularity" "allows courts to presume that what appears 
regular is regular," Butler, supra, and said presumption 
remains intact unless a party offers clear evidence to the 
contrary.  Jennings, supra; Butler, supra; Clarke, supra.  A 
party challenging the presumption must "assert[] nonreciept 
. . . [and] produc[e] clear evidence that VA did not follow 
its regular mailing practices or that its practices were not 
regular."  Clarke, supra.  In the absence of such clear 
evidence, delivery is proven and the presumption remains, but 
if a party successfully provides clear evidence to rebut the 
initial presumption of regularity, "the burden shifts to the 
[VA] to establish proper mailing of notice . . . ."  Id.        

In the instant case, the Board has established that the RO, 
in 1980, had a regulatory duty to notify the veteran of a 
decision and of his rights to appeal.  The Board also 
determines that any presumption of regularity has been 
rebutted by the complete absence of any evidence on the 
record disclosing that the RO either sent the veteran a 
notice of its adverse May 1981 decision or notice of his 
appellate rights.  The record is devoid of any 
correspondences, documents or other evidence from the time 
between the May 1981 RO decision, and the time the veteran 
filed a "new" service connection claim relating to the back 
in June 2002.  Additionally, although the Board notes that 
the veteran, in this 2002 claim, demonstrated actual 
knowledge of the RO's previous denial of his claim , he made 
no indication that he knew of or had been informed about his 
appellate rights at that time.  Under this circumstances and 
the fact that the record is absent of any RO letter apprising 
the veteran of the May 1981 decision and his appellate 
rights, leads the Board to conclude that the presumption of 
regularity has been rebutted.  As such, the May 1981 RO 
decision, which denied service connection for the veteran's 
back disorder, is not final, and with respect to the instant 
appeal, the veteran need not have provided new and material 
evidence to reopen this claim.  Best v. Brown, 10 Vet. App. 
322, 325 (1997) (holding that "VA committed a procedural 
error by failing to adequately notify the appellant that it 
was denying him service connection . . . . Therefore, the 
August 1981 decision is not final"); see 38 U.S.C.A. § 5108 
(setting forth new and material evidence standard); 38 C.F.R. 
§ 3.156(a) ("A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence").  

Because the Board has determined that the May 1981 RO 
decision is not final, the veteran cannot, at this time, 
raise a claim based on clear and unmistakable error (CUE) 
with respect to this claim.  Best, 10 Vet. App. at 325 
(recognizing that a claimant cannot raise a CUE claim in 
reference to a non-final RO decision).  Accordingly, the 
Board will address only the issues with respect to service 
connection.
  

III. Law & Regulations

a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

b. Presumption of Soundness on Service Entry 
38 U.S.C.A. § 1111 sets forth governing principles relating 
to the presumption of a wartime veteran's soundness of 
condition upon entry to service.  38 U.S.C.A. § 1111 
(entitled "Presumption of sound condition").  It provides 
that "every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service."  38 U.S.C.A. § 1111.  The 
implementing regulation, 38 C.F.R. § 3.304(b), similarly 
provides that "[t]he veteran will be considered to have been 
in sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto and was not 
aggravated by such service.  Only such conditions as are 
recorded in examination reports are to be considered as 
noted."  38 C.F.R. § 3.304(b).  A history of preservice 
existence of a disease or injury recorded at the time of 
examination does not constitute a notation of such a malady, 
but instead, must be considered with all other material 
evidence in determinations as to inception.  38 C.F.R. § 
3.304(b)(1).  A veteran thus enjoys an initial presumption of 
sound condition upon service entry if the enlistment records 
do not reflect that the veteran has a disease or injury that 
subsequently becomes manifest during service.  Wagner v. 
Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no 
preexisting condition is noted upon entry to service, the 
veteran is presumed to have been sound upon entry," but that 
"if a preexisting disorder is noted upon entry to service, 
the veteran cannot bring a claim for service connection for 
that disorder"); see 38 U.S.C.A. § 1111; 38 C.F.R. § 
3.304(b).  

Such an initial presumption, however, is not absolute and may 
be rebutted.  Wagner, 370 F.3d at 1092, 1096, 1097.  The 
United States Court of Appeals for the Federal Circuit has 
interpreted § 1111 to "permit[] the government to overcome 
the presumption of soundness" upon a two-prong showing: it 
"must show clear and unmistakable evidence of both a 
preexisting condition and a lack of in-service aggravation to 
overcome the presumption of soundness for wartime service . . 
. ."  Id.  If the government fails to demonstrate either 
prong, the rebuttal fails and the soundness presumption 
remains.  See id., at 1096, 1097 (recognizing that the 
government's failure to rebut the soundness presumption means 
that "the veteran's claim is one for service connection"); 
see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993) 
(noting that if a veteran's disease "was first diagnosed 
while in service, the burden of proof is on the government to 
rebut the presumption of sound condition upon induction by 
showing that the disorder existed prior to service and, if 
the government meets this requirement, by showing that the 
condition was not aggravated in service") (Emphasis added).  
The government's "burden of proof is a formidable one," 
Kinnaman, supra, and it "means that an item cannot be 
misinterpreted and misunderstood, i.e., it is undebatable."  
Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord 
Cotant, 17 Vet. App. at 131 (noting that "[t]he clear-and-
unmistakable-evidence standard is an 'onerous' one"). 



c. Pre-Existing Disorders
In addition, if a veteran has a preexisting disorder prior to 
service that is noted upon service entry, he cannot bring a 
claim for "incurrence" service connection for that 
disorder, but may only bring a claim for service connected 
"aggravation" of that disorder.  Wagner, 370 F.3d at 1096 
("if a preexisting disorder is noted upon entry into 
service, the veteran cannot bring a claim for service 
connection for that disorder, but the veteran may bring a 
claim for service-connected aggravation of that disorder"); 
accord Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); 
Paulson v. Brown, 7 Vet. App. 466, 468 (1995) ("If a 
disability is found to have preexisted service, then service 
connection may be predicated only upon a finding of 
aggravation during service").  In such a case, "[a] 
preexisting injury or disease will be considered to have been 
aggravated by active . . . service, where there is an 
increase in disability during such service . . . ."  38 
C.F.R. § 3.306(a).  When claiming entitlement to service 
connection for the aggravation of a preexisting condition, a 
veteran need not establish a causal link between his military 
service and the deterioration of his preservice disability, 
but he bears the burden of proving that an aggravation, or 
permanent increase in severity, occurred in service.  Wagner, 
supra (noting that the "burden falls on the veteran to 
establish aggravation"); Laposky v. Brown, 4 Vet. App. 331, 
334 (1993).  Temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to constitute "aggravation in service" unless the 
underlying condition, as contrasted to the symptoms, is 
worsened, and aggravation may not be conceded where the 
disability underwent no increase in severity during service.  
Jenson, supra; Paulson, supra ("The presumption of 
aggravation . . . is not applicable unless the preservice 
disability underwent an increase in severity during 
service"); Routen v. Brown, 10 Vet. App. 183, 189 n.2 (1997) 
(noting that in order to establish aggravation, the 
preexisting disorder must have undergone "a lasting 
worsening . . . that is, a worsening that existed at the time 
of separation . . . ."); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991); see also Verdon v. Brown, 8 Vet. App. 529, 538 
(1996).  

In determining whether such aggravation occurred the Board 
must give "[d]ue regard . . . [to] the places, types, and 
circumstances of service and particular consideration will be 
accorded combat duty and other hardships of service," and 
"[t]he development of symptomatic manifestations of a 
preexisting disease or injury during or proximately following 
action with the enemy . . . will establish aggravation of a 
disability."  38 C.F.R. § 3.306(b)(2).  Where an in-service 
increase in severity has been shown, VA may rebut the 
presumption of aggravation by demonstrating that "the [in-
service] increase in disability is due to the natural 
progress of the disease," and it must do so by offering 
"[c]lear and unmistakable evidence (obvious or manifest)" 
in this regard.  38 C.F.R. § 3.306(a), (b); accord Wagner, 
supra.  

d. Asbestos-Related Disease 
Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21- 
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander."  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that 
the time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month can 
develop asbestos-related disorders.  Id.

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  See M21-
1, Part VI, 7.21(a)(1).  


e. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for veterans' benefits.  A veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  
 

IV. Analysis

a. Factual Background

Back Disorder
The veteran had active service from April 1962 to September 
19632.  The December 1961 Report of Medical Examination for 
Induction contains a normal clinical assessment of his spine.  
A notation on this report indicated that the veteran had had 
a low back strain prior to service from an automobile 
accident.  X-rays were normal, and he apparently had no 
sequelae except for tiredness in the low back toward the end 
of the day.  The residuals of the back injury were not 
disabling.  

In his companion December 1961 Report of Medical History for 
Induction, the veteran indicated that he had incurred a back 
injury in a 1958 car accident, which still felt sore at 
times, but "seems to be ok after various doctor's 
opinions."  

A September 1962 Report of Medical Examination for Release 
contains a normal clinical evaluation of the spine.  

In an October 1962 letter the veteran's private physician, 
Dr. M.N., stated that he had examined the veteran after his 
release from active duty.  He noted that the veteran was 
"suffering from a lower back injury due to a fall while 
aboard the U.S. Coast Guard cutter 'Dexter' on August 16, 
1962" (during service).  Dr. M.N. also indicated that the 
veteran had a chronic disease from childhood, namely, 
epiphysitis, which pertained to scoliosis of the lower lumbar 
spine, L1 to L3.  He further stated that "the current injury 
involves a node separated from L2 and L3 resulting from this 
fall which is described in the attached film.  At the present 
time, his lower back pain is being treated with the 
medication Butazolidin . . . [and he] is temporarily issued a 
lower back support brace and should not lift anything over 25 
pounds."  

Another Report of Medical Examination, dated August 1964, 
indicates that the veteran had a normal clinical evaluation 
of the spine.  The examiner noted, however, that the veteran 
had a "[r]ecent history of low back sprain one month ago.  
Old history of back injury in auto accident 1958 with three 
fractured lumbar vertebrae.  Did well with recent sprain and 
is presently recuperating satisfactorily from this new 
injury."  

In his accompanying August 1964 Report of Medical History, 
the veteran indicated that he had "had frequent back pains 
from auto accident Nov. 1958.  I fell with a load of lumbar 
in July 1964 which may have caused my old fracture to give me 
trouble.  Fractures of 3 lumbar vertebrae occurred from auto 
accident."  The veteran indicated that doctors had 
recommended that he fuse the vertebra, but his mother had not 
allowed this.  He had had periodic examinations of the back 
since that time.  The examiner noted this injury as well as 
the fact that the veteran had worn a back brace following the 
accident, although he was doing well now.  He also stated 
that the veteran must lift heavy objects with caution due to 
the back.                

The veteran also authored a letter dated August 1964, wherein 
he stated that his active duty training had been cancelled 
due to his pre-existing back problem, which he reiterated had 
commenced prior to service in 1958 due to an automobile 
accident.  

As reflected in a September 1964 private medical record by 
Dr. R.H.S., X-rays showed that the veteran had mild scoliosis 
with concavity on the left side.  He noted old changes in the 
upper three lumbar vertebral bodies, with anterior wedging at 
the L1, slight irregularity of the upper endplate of the L2, 
and a defect in the anterior superior aspect of the L3, which 
"may represent an anteriorily placed Schmorl's node or may 
be the result of an old injury."  He assessed the veteran 
has having an old change in the vertebral bodies of the L1 
through L3, compatible with an old injury, as well as 
scoliosis of the thoracic-lumbar spine.    

Also in September 1964 the veteran's private physician, Dr. 
F.R.H., wrote a letter indicating that the veteran had an 
acute fracture of the lower spinal column, with a fracture 
from the L1 to L3 and lower lumbar spine compression with 
scoliosis of L1 and L3.  He noted the veteran's prior history 
of childhood scoliosis.  

In October 1964 the veteran composed a letter to his 
Lieutenant Commander of the United States Coast Guard 
Reserves, wherein he stated that "my present physical 
condition [is] due to an accident on August 16, 1962 while 
aboard the U.S. Coast Guard cutter Dexter.  At the present 
time I am requesting a release from active duty for training.  
I have a constant pain in my lower back, which is the result 
of a fused separation of my lower lumbar."  Thereafter, the 
veteran received an honorable discharge from the Coast Guard 
Reserves.   

Dr. F.R.H. authored another letter dated December 1979 
wherein he conveyed that the veteran had a chronic disease 
involving the upper lumbar vertebral joints from juvenile 
epiphysitis.

An October 1980 private medical report indicates that the 
veteran had fallen in September 1979, and that X-rays taken 
in December 1979 revealed an old juvenile epiphysitis, acute 
injury.  Also in October 1980, the veteran discussed his pre-
service epiphysitis and accompanying muscle spasms, as well 
as his involvement in a serious automobile accident in 1958, 
which crushed three lower lumbar vertebra, and his in-service 
fall from a ladder.    

A March 2001 private X-ray report notes the presence of mild 
degenerative and hypertrophic changes of the lumbosacral 
spine, with little significant change since 1989.  

In his October 2001 letter, the veteran's private physician, 
Dr. J.B., indicated that he had treated the veteran since 
1988.  He noted that the veteran has a had long-standing 
history of chronic, recurrent back pain.  He also conveyed 
that the veteran had had "juvenile scoliosis, possibly as a 
result of an inflammatory condition during adolescence."  
Dr. J.B. stated that the veteran had since developed 
radiographic evidence of osteoarthritis/degenerative disease 
in his back, which "may well be related to a traumatic 
injury sustained during military service in 1962."   

The veteran completed a Patient Medical Questionnaire in 
March 2002, where he described that he fell from a ladder 
onto a metal deck during his active service in 1962.  

As reflected in a March 2002 private X-ray report, the 
veteran had stable changes of the lumbosacral spine, with old 
L1 and L3 compression fractures and hypertrophic changes at 
several levels.  

A July 2002 independent medical examination report details 
the veteran's slip-and-fall at his workplace, as well as his 
complaints of back pain.  In terms of past medical history, 
this report indicated that in 1962 while serving in the Coast 
Guard the veteran incurred a back injury.  The physician 
reported that "[n]o specific therapy was needed for that and 
it did resolve."  After a physical examination, the 
physician diagnosed the veteran with "lumbar strain, on a 
more-probable-than-not basis related to the injury of 
February 28, 2002."  The physician concluded that the 
veteran's current back strain was due wholly to his 2002 
fall, and stated that although the veteran had a previous 
back injury, he had been working without restriction or 
neurological deficit.  At the same time, however, this 
physician observed that "[b]ecause of this acute strain and 
some preexisting degenerative disc disease, it is recommended 
that this patient not do heavy lifting, repeated bending or 
prolonged standing."    

In a September 2002 statement, the veteran recalled how he 
had fallen off a ladder on to an anchor chain locker while 
serving aboard the cutter Dexter on August 16, 1962.  He 
injured his back and leg at that time.

In another September 2002 statement, the veteran's cousin, 
C.D.R., indicated that she had corresponded with the veteran 
during his active service in 1962.  She specifically recalled 
the veteran writing to her, informing her that he had been 
injured by the chain locker while aboard the cutter Dexter, 
but only received superficial medical treatment at that time.  
C.D.R. also stated that towards the end of August 1962, she 
had visited with the veteran, and at that time she saw that 
the veteran evidenced pain in the back and left leg at that 
time by the way he walked and braced himself while sitting 
and turning.  C.D.R. further noted that she had known the 
veteran since childhood, and that he had never before 
exhibited such behavior in relation to the back.  She also 
indicated that the veteran thereafter had been assigned to 
light duty in the map room, and upon his discharge in 
September 1962 he continued to complain of back pain, which 
prompted him to consult with his family doctor at that time.  

In November 2002 the veteran submitted to a VA examination 
for the purposes of assessing his back disorder.  The 
physician recounted the veteran's account of his August 1962 
back injury as a result of a fall onto a chain locker.  X-
rays taken revealed an old compression deformity of L1 
scattered degenerative arthritis with osteophytes formation 
noted.  The physician also answered affirmatively to the 
question of whether the veteran's current back disorder was 
related to the fall injury he had in 1962 on an as likely as 
not basis.              

An April 2003 private medical record indicates that the 
veteran had a slip and fall in February 2002, where he 
injured his back.  After a physical examination, the 
physician diagnosed the veteran with lumbar strain and lumbar 
degenerative disk disease.  An April 2003 MRI report 
indicates that the veteran had degenerative disc disease 
without associated nerve root impingement or spinal stenosis.  

Another April 2003 private medical record by Dr. J.B. conveys 
that the veteran had an old compression fracture of the L1 
vertebral body.  He stated that "I am quite confident this 
correlates with his service-connected injury in August of 
1962.  He has prior knowledge from plan X-rays at that time 
of a compression fracture injury.  I'm confident that 
correlates with that event."  

A May 2003 private medical examination report indicates that 
the veteran complained of back pain.  The physician 
determined that the veteran had an acute lumbar strain that 
"can be related to the on-the-job slip and fall on February 
28, 2002."  

In a July 2003 statement, his January 2004 NOD, his October 
2004 substantive appeal, and a July 2007 statement, the 
veteran again asserted that an in-service "chain locker 
accident" had aggravated his pre-existing, childhood back 
disorder.  

Breathing Problems or Lung Disorder
The veteran's December 1961 Report of Medical Examination for 
Induction, and  September 1962 and August 1964 Reports of 
Medical Examination, all contain a normal clinical assessment 
of the lungs and chest.

As noted in a June 2001 private medical record, the veteran 
complained of chest pain with shortness of breath, which 
occurred mostly at work while he experienced increased 
stress.  After a physical examination, the physician assessed 
the veteran has having typical chest pain, with exacerbation 
with stress at work and possible progression of his coronary 
artery disease (CAD).  He also diagnosed the veteran with 
CAD, hypertension and hyperlipidemia.  

In August 2001, the veteran underwent a coronary bypass graft 
surgery, as noted in August 2001 and September 2001 private 
medical reports.  

As noted in a May 2003 VA medical report, the veteran 
complained of shortness of breath.  He was a life-long non-
smoker and had some generally non-productive coughing in the 
morning.  The clinician stated that it was possible that the 
veteran could have some asbestos lung disease or pleural 
disease, but recommended that the veteran undergo pulmonary 
function testing and high-resolution CT scans to assess the 
possibility of asbestos lung disease.      

A June 2003 VA medical report indicates that the veteran had 
intermittent dysphagia and pyrosis.  An esophagogram showed a 
markedly abnormal esophageal motility with prolonged stasis 
of esophageal contents.  He had a moderate amount of 
spontaneous gastrointestinal reflux.  The veteran expressed 
concern that he might have asbestosis due to a reported 
exposure to asbestos in the past, but the examiner noted that 
"his pulmonary function tests were completely within normal 
limits," and "[a] CT of the chest showed no evidence of 
parenchymal or pleural asbestosis."  Based on a physical 
examination, the examiner determined that the veteran had 
"[n]o radiographic of physiologic abnormalities to suggest 
significant asbestos disease in the thorax," and "[n]o 
significant [chronic obstructive pulmonary disease] COPD."  
The clinician also found that the veteran had "[s]ignificant 
esophageal dysfunction with stasis."  He conveyed that he 
was uncertain as to whether these abnormalities could be 
attributed to asbestos or carbon tetrachloride exposure, but 
again reiterated that the veteran "appears to have no 
significant pulmonary problem at the present time."        

In a July 2003 statement, the veteran contended that he 
experienced breathing problems that he attributed to in-
service asbestos or other in-service chemical exposure.

A December 2004 VA follow-up report indicates that although 
the veteran currently had no evidence of asbestosis, "it is 
still possible that this could emerge, as asbestos lung 
disease is often very delayed in its onset."  The veteran's 
private physician, Dr. J.B., reiterated the possibility of 
future delayed onset of asbestosis given the dormant or 
latent nature of asbestos-related diseases.  

As reflected in his December 2005 NOD, the veteran stated 
that he had breathing problems and difficulty swallowing due 
to his claimed in-service exposure to asbestos and carbon 
tetrachloride.  

b. Discussion
The Board determines that the evidence preponderates in favor 
of the veteran's service connection claim for in-service 
aggravation of a pre-existing back disorder.  Specifically, 
the Board finds that a pre-existing back disorder was in fact 
"noted" on service entry, as reflected in his December 1961 
Report of Medical Examination and Report of Medical History.  
The veteran acknowledged in his December 1961 Report of 
Medical Examination that his private physician, Dr. M.N., had 
examined his back in 1958, and these reports clearly indicate 
that the veteran continued to experience soreness in the 
back, although his clinical evaluation appeared normal.  In 
addition, the Board notes that over the years the veteran has 
consistently affirmed that he had a back disorder and a back 
injury prior to his service, and in fact, he advanced the 
instant service connection claim on the basis of aggravation 
of a pre-existing disorder.  Accordingly, the Board 
determines that the veteran had a pre-existing back disorder 
prior to his service entry that was in fact noted upon his 
entry.  

Having established that a pre-existing back disorder was 
noted upon service entry, the Board must now determine 
whether said disorder was aggravated or permanently worsened 
by his active duty for training or any incident thereof.  The 
Board concludes that it was.  In particular, while the 
veteran's SMRs do not reflect that he experienced a fall on 
August 16, 1962, as he has claimed, the veteran has 
consistently and continuously provided the same, credible 
account of said injury, and C.D.R.'s 2002 statement 
corroborates his rendition of this traumatic event.  C.D.R. 
also verified that the veteran objectively manifested back 
pain in the weeks after the in-service fall, which leads the 
Board to conclude that such an incident occurred in service.  
In addition, Dr. M.N.'s October 1962 letter, transcribed only 
a month after the veteran's discharge from service, confirmed 
that he had a current injury, resulting from the fall, 
involving a node separated from the L2 and L3 vertebra, which 
X-rays verified.  Moreover, Dr. J.B., in October 2001 and 
April 2003, opined that the veteran's current back disorder, 
to include osteoarthritis and degenerative disease, likely 
was related to the injury the veteran sustained during his 
service, and a VA physician, in November 2002 concluded the 
same.  In the Board's view, the totality of this evidence 
preponderates in favor of the veteran's aggravation claim, 
and therefore, the claim for service connection for a back 
disability based upon in-service aggravation is allowed.         

With respect to the veteran's service connection claim for a 
breathing or lung disorder, to include as due to asbestos 
exposure, the Board determines that the evidence 
preponderates against this claim.  First, the veteran's SMRs 
are negative of any complaints of, treatment for, or 
diagnosis of a lung or breathing problem during service, 
which preponderates against the claim.  In addition, the 
first documented complaints of shortness of breath occurred 
many decades post-service in 2001, which also weighs against 
the claim.  Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  More importantly, pulmonary 
function tests and CT scans of the chest conducted in 2003 
revealed no evidence of a current breathing or lung disorder, 
to include COPD and asbestos-related disease, and more 
recently, in December 2004, the medical evidence has 
continued to demonstrate no trace of current asbestosis.  
Thus, even were the Board to assume, without deciding, that 
the veteran did have asbestos or other chemical exposure 
during service, the medical evidence of record does not 
demonstrate that he currently has any breathing or lung 
disability.  In the absence of such supportive evidence, the 
claim must be denied.  

   
ORDER

Service connection for a pre-existing back disorder on an in-
service aggravation basis is granted.

Service connection for disorder manifested by breathing 
problems or a lung disorder is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


